DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on October 15, 2021, is acknowledged. It is noted that the applicant’s claim listing filed on October 15, 2021 includes a pending claim 11. However, claim 11 was canceled in the preliminary amendment filed on May 5, 2021.  
Accordingly, claims 1-9, 12, and 13 are pending in the application.

Election/Restrictions
Applicant's election with traverse of 
Group I, claims 1-9 and 12; 
the species of DNase is a NUC1 or NUC1A DNase and comprises one or both of the motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 73), ASXNRSKG (SEQ ID NO: 74);
the species of DNAse comprising SEQ ID NO: 13; and
the species of hexosaminidase comprising SEQ ID NO: 98
in the reply filed on October 15, 2021 is acknowledged.  
The applicant traverses on the ground that there would be no serious burden if restriction were not required. This is not found persuasive because this application is filed under 35 U.S.C. 371 and the “unity of invention” standard applies, not the “independent and distinct” standard for non-provisional applications filed under 35 U.S.C. 111(a) (MPEP 1893.03(d)). 
e.g., claim 8). As such, contrary to the applicant’s position, the shared same or corresponding technical feature between Groups I and II does not make a contribution over the prior art and Groups I and II lack unity of invention.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 15, 2021.
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 15, 2021.
only to the extent the claims read on the elected species. 

Priority
This application is a national stage filing of international application PCT/EP2018/057494, filed on March 23, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to European application nos. 17165340.5 and 17199397.5, filed on April 6, 2017 and October 31, 2017, respectively. A certified copy of each of the foreign priority documents has been filed in this application on October 3, 2019. 
	European application no. 17165340.5 appears to provide adequate descriptive support for claims 1-3 and 12 of this application. European application no. 17199397.5 appears to provide adequate descriptive support for all claims of this application. Accordingly, the claims 1-3 and 12 have an effective filing date of April 6, 2017 and claim 9 has an effective filing date of October 31, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Specifcation/Informalities
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) 

Claim Objections
Claims 2, 3, 9, and 12 are objected to because of the following informalities:
Claim 2 is objected to in the recitation of “one or both of the motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 73), ASXNRSKG (SEQ ID NO: 74)” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “one or both of the motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 73)[[,]] and ASXNRSKG (SEQ ID NO: 74)”.
Claim 3 is objected to in the recitation of “a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 13” and in the interest of comprising an amino acid sequence having at least 80% sequence identity to the amino acid sequence of
Claim 9 is objected to in the recitation of “a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 98” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “a polypeptide comprising an amino acid sequence having at least 80% sequence identity to the amino acid sequence of
Claim 12 is objected to in the recitation of “enzyme mixture comprising a DNase, and a hexosaminidase” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “enzyme mixture comprising a DNase[[,]] and a hexosaminidase”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (claims 2, 3, and 9 dependent therefrom) is indefinite in the recitation of “a cleaning composition comprising…cleaning component(s), wherein the cleaning 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014. 
Claims 1-3 and 9 are drawn to a cleaning composition comprising at least 0.01 ppm DNase, at least 0.01 ppm hexosaminidase and cleaning component(s), wherein the cleaning component(s) is selected from a group consisting of: 
a. 0.1 to 60 wt % of at least one surfactant; 
b. 0 to 50 wt % of a builder; and 

and combinations thereof.
Claim Interpretation: The claims encompass the embodiment of 0 wt% of a builder or bleach component. 
Given a broadest reasonable interpretation in light of the specification, the “cleaning composition” of claims 1-3 and 9 is considered to encompass a combination of a naturally occurring polypeptide having DNase activity and a naturally occurring polypeptide having hexosaminidase activity in solution. 
Patent Eligibility Analysis Step 1: The claims are drawn to a composition of matter, which is one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite a combination of naturally occurring polypeptides, which is considered to be a law of nature or a natural phenomenon (a natural product). There is no evidence of record of a naturally occurring counterpart to the claimed combination, so the combination is compared to the individual components as they occur in nature (see MPEP 2106.04(c).II.A). There is no indication in the specification or evidence of record that the individual components of naturally occurring polypeptides has any characteristics (structural, functional, or otherwise) that are different from the corresponding individual components as each occurs in nature. Furthermore, there is no indication in the specification or evidence of record that combining these components changes the structure, function, or other properties of the naturally occurring polypeptides. In other words, the overall combination of polypeptides does not render the resulting composition different from each of the individual components. Thus, the “cleaning composition” of claims 1-3 and 9 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claim beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims only recite the products of nature, without more and do not include any additional elements that could add significantly more to the judicial exception. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claim is rejected under section 101 as being directed to non-statutory subject matter. 

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014. 
Claim 12 is drawn to a kit intended for deep cleaning, wherein the kit comprises a solution of an enzyme mixture comprising a DNase, and a hexosaminidase.
Claim Interpretation: In this case, the recitation of “intended for deep cleaning” is interpreted as an intended use limitation of the claimed “kit” but does not otherwise 
Given a broadest reasonable interpretation in light of the specification, the “kit” of claim 12 is considered to encompass a combination of a naturally occurring polypeptide having DNase activity and a naturally occurring polypeptide having hexosaminidase activity in solution. 
Patent Eligibility Analysis Step 1: The claims are drawn to a composition of matter, which is one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claim recites a combination of naturally occurring polypeptides in solution, which is considered to be a law of nature or a natural phenomenon (a natural product). There is no evidence of record of a naturally occurring counterpart to the claimed combination, so the combination is compared to the individual components as they occur in nature (see MPEP 2106.04(c).II.A). There is no indication in the specification or evidence of record that the individual components of naturally occurring polypeptides in a solution has any characteristics (structural, functional, or otherwise) that are different from the corresponding individual components as each occurs in nature. Furthermore, there is no indication in the specification or evidence of record that combining these components in the form of a “kit” changes the structure, function, or other properties of the naturally occurring polypeptides in solution. In other words, the overall combination of polypeptides in solution in the claimed “kit” does not render the resulting composition different from each of the individual components. Thus, the kit of claim 12 is not considered to have markedly different 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claim beyond the judicial exception. Although the claim recites “intended for deep cleaning”, this limitation is interpreted as an intended use limitation and does not otherwise affect the structure and/or function of the claimed “kit”. 
Patent Eligibility Analysis Step 2B: The claim only recites the products of nature, without more and do not include any additional elements that could add significantly more to the judicial exception. 
As such, the claim does not qualify as eligible subject matter. For these reasons the claim is rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lant et al. (WO 2016/176240 A1; cited on the IDS filed on October 3, 2019; hereafter “Lant”).

a. 0.1 to 60 wt % of at least one surfactant; 
b. 0 to 50 wt % of a builder; and 
c. 0 to 20 wt % of a bleach component, 
and combinations thereof.
Claim 9 is drawn to (in relevant part) a the cleaning composition of claim 1, wherein the hexosaminidase is a polypeptide having N-acetylglucosaminidase activity, preferably β-N-acetylglucosaminidase activity. In the interest of clarity, it is noted that while the instant rejection is directed to the non-elected species of β-N-acetylglucosaminidase, the species of β-N-acetylglucosaminidase was identified during a search for the elected species of SEQ ID NO: 98 and has yet to be searched and examined on the merits.   
Claim 12 is drawn to a kit intended for deep cleaning, wherein the kit comprises a solution of an enzyme mixture comprising a DNase, and a hexosaminidase.
Regarding claims 1 and 9, the reference of Lant discloses a cleaning composition comprising a nuclease enzyme, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15). In the interest of clarity, it is noted that β-N-acetylglucosaminidase is a hexosaminidase. Lant discloses the nuclease enzyme is a deoxyribonuclease (i.e., DNase) (p. 4, line 24). Lant discloses the nuclease enzyme is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant system is present in an amount of 0.1 to 60% by weight of the composition (sentence bridging pp. 7-8). 
Regarding claim 12, in addition to the disclosures noted above, Lant further discloses the cleaning composition is in the form of a liquid (p. 1, lines 32-33) and is encapsulated in a pouch (p. 41, lines 19-20). Regarding the intended use limitation “intended for deep cleaning” in claim 12, Lant does not expressly disclose the cleaning composition is “intended for deep cleaning”. However, since the composition of Lant is otherwise encompassed by claim 12, the cleaning composition of Lant is considered to be suitable for “deep cleaning”.
Therefore, Lant anticipates claims 1, 9, and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lant (supra) in view of any one of
Gjermansen et al. (WO 2017/059802 A1; cited on Form PTO-892; hereafter “Gjermansen1”), 

Gori et al. (WO 2017/162836 A1; cited on Form PTO-892; hereafter “Gori”), 
Beier et al. (WO 2018/011276 A1; cited on Form PTO-892; hereafter “Beier1”), 
Beier et al. (WO 2018/011277 A1; cited on Form PTO-892; hereafter “Beier2”), 
Ovejero et al. (WO 2018/108865 A1; cited on Form PTO-892; hereafter “Ovejero”), or
UniProt Database Accession Number A0A0C5AGR7 (December 2015, 1 page; cited on Form PTO-892; hereafter “UniProt”). 
Claim 2 is drawn to the cleaning composition according to claim 1 wherein the DNase is a NUC1 or NUC1A DNase and comprises one or both of the motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 73), ASXNRSKG (SEQ ID NO: 74).
Claim 3 is drawn to (in relevant part) the cleaning composition according to claim 1, wherein the DNase is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 13.
The relevant disclosures of Lant as applied to claims 1, 9, and 12 are set forth above. 
Lant does not disclose a DNase as recited in claims 2 and 3.
The reference of Gjermansen1 teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 21 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 21 of Gjermansen), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 6, line 22; claims 9-10). 
Bacillus cibi DNase of SEQ ID NO: 21 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 21 of Gjermansen), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 6, line 22; claims 9-10). 
The reference of Gori teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 6 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 6 of Gori), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 56, line 8). 
The reference of Beier1 teaches a parental DNase, Bacillus cibi DNase of SEQ ID NO: 1 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 1 of Beier1), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, lines 7-9; p. 5, line 2). 
The reference of Beier2 teaches a parental DNase, Bacillus cibi DNase of SEQ ID NO: 1 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 1 of Beier2), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, lines 7-9; p. 15, lines 8). 
The reference of Ovejero teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 13 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 13 of Ovejero), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, line 32; p. 5, line 8). 
The reference of UniProt teaches a Exiguobacterium sp. yc3 DNase, the amino acid sequence comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG and having 85% sequence identity to SEQ ID NO: 13 of this application (see Appendix).  


Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 9, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 14, and 17 of U.S Patent No. 10,626,354 B2 (‘354 patent) in view of Lant (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘354 patent recite (in relevant part):
A composition comprising 
(a) at least 0.001 ppm of a polypeptide having hexosaminidase activity, wherein the polypeptide is a polypeptide having at least 80% sequence identity to the polypeptide of SEQ ID NO: 10 (SEQ ID NO: 10 of the ‘354 patent is identical to SEQ ID NO: 98 of this application); and 
(b) at least one adjunct ingredient selected from the group consisting of at least one builder, at least one surfactant, and at least one bleach component; 
wherein the composition is in the form of a liquid, gel, powder, granulate, paste, or spray composition (claim 1);
wherein the polypeptide has β-N-acetylglucosaminidase activity (claim 11);
wherein the composition is a cleaning composition (claim 14); and 
wherein the composition comprises anionic surfactants and/or non-ionic surfactants in an amount from about 2 wt% to about 60 wt% (claim 17). 

The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24), wherein β-N-acetylglucosaminidase is a hexosaminidase. Lant discloses the DNase is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant system is present in an amount of 0.1 to 60% by weight of the composition (sentence bridging pp. 7-8). 
Regarding claim 12, in addition to the disclosures noted above, Lant further discloses the cleaning composition is in the form of a liquid (p. 1, lines 32-33) and is encapsulated in a pouch (p. 41, lines 19-20). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning composition of the claims of the ‘354 patent to include 0.1 ppm to about 30,000 ppm of a DNase. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art – as represented by Lant – acknowledges a cleaning composition comprising at least 0.001 ppm of a DNase, at least 0.001 ppm of a β-N-acetylglucosaminidase, and 0.1 to 60% by weight of a . 

Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 14, and 17 of U.S Patent No. 10,626,354 B2 (‘354 patent) in view of Lant (supra) as applied to claims 1, 9, and 12 above, and further in view of any one of Gjermansen1 (supra), Gjermansen2 (supra), Gori (supra), Beier1 (supra), Beier2 (supra), Ovejero (supra), or UniProt (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘354 patent do not recite a DNase comprising one or both of the motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 73) and ASXNRSKG (SEQ ID NO: 74) or comprising an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 13.
The reference of Gjermansen1 teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 21 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 21 of Gjermansen), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 6, line 22; claims 9-10). 
The reference of Gjermansen2 teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 21 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 21 of Gjermansen), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 6, line 22; claims 9-10). 
Bacillus cibi DNase of SEQ ID NO: 6 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 6 of Gori), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 56, line 8). 
The reference of Beier1 teaches a parental DNase, Bacillus cibi DNase of SEQ ID NO: 1 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 1 of Beier1), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, lines 7-9; p. 5, line 2). 
The reference of Beier2 teaches a parental DNase, Bacillus cibi DNase of SEQ ID NO: 1 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 1 of Beier2), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, lines 7-9; p. 15, lines 8). 
The reference of Ovejero teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 13 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 13 of Ovejero), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, line 32; p. 5, line 8). 
The reference of UniProt teaches a Exiguobacterium sp. yc3 DNase, the amino acid sequence comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG and having 85% sequence identity to SEQ ID NO: 13 of this application (see Appendix).  
In view of the teachings of any one of Gjermansen1, Gjermansen2, Gori, Beier1, Beier2, Ovejero, or UniProt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the respective DNase in the cleaning composition of the claims of the ‘354 patent. One would have been motivated to and would have had a reasonable expectation of success to do this . 

Claims 1-3, 9, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S Patent No. 10,954,497 B2 (‘497 patent) in view of Lant (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the ‘497 patent recites
A composition comprising 
(a) at least 0.002 ppm of a polypeptide having DNase activity, wherein the polypeptide comprises the motif HXXP and has at least 95% sequence identity to the polypeptide shown in SEQ ID NO: 21 (SEQ ID NO: 21 of the ‘497 patent is identical to SEQ ID NO: 13 of this application), 
(b) one or more polyol(s) selected from the group consisting of glycerol, (mono, di, or tri) propylene glycol, ethylene glycol, polyethylene glycol, sugar alcohols, sorbitol, mannitol, erythritol, dulcitol, inositol, xylitol and adonitol, and 
(c) a surfactant, 
wherein the composition is formulated as a bar, a homogenous tablet, and a tablet having two or more layers, a pouch having one or more compartments, a regular or compact powder, a granule, a paste, a gel, or a liquid (claim 1); and

The difference between the claims of the ‘497 patent and the claims of this application is that the claims of the ’497 patent do not recite a hexosaminidase as recited in claims 1 and 12 of this application.  
The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24), wherein β-N-acetylglucosaminidase is a hexosaminidase. Lant discloses the DNase is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant system is present in an amount of 0.1 to 60% by weight of the composition (sentence bridging pp. 7-8). 
Regarding claim 12, in addition to the disclosures noted above, Lant further discloses the cleaning composition is in the form of a liquid (p. 1, lines 32-33) and is encapsulated in a pouch (p. 41, lines 19-20). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the claims of the ‘497 patent to include 0.1 ppm to about 30,000 ppm of a β-N-acetylglucosaminidase and for the concentration of the surfactant of part (c) to be 0.1 to 60% by weight. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art as represented by Lant acknowledges a cleaning composition comprising at least 0.001 ppm of a DNase, at 

Claims 1-3, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48 and 60 of co-pending Application No. 16/085,789 (‘789 application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘789 application recite (in relevant part) a detergent composition comprising a DNase in an amount of 0.5-10 ppm, wherein the DNase comprises an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 6 (claim 48) (SEQ ID NO: 6 of the ‘789 application is identical to SEQ ID NO: 13 of this application), 
wherein the detergent composition is a liquid detergent composition, comprising a surfactant, a detergent builder and an enzyme (claim 60). 
The difference between the claims of the ‘789 application and the claims of this application is that the claims of the ‘789 application do not recite a hexosaminidase as recited in claims 1 and 12 of this application.  
The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24), wherein β-N-acetylglucosaminidase is a hexosaminidase. Lant discloses the DNase is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant system is present in an amount of 0.1 to 60% by weight of the composition (sentence bridging pp. 7-8). 
Regarding claim 12, in addition to the disclosures noted above, Lant further discloses the cleaning composition is in the form of a liquid (p. 1, lines 32-33) and is encapsulated in a pouch (p. 41, lines 19-20). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the claims of the ‘789 application to include 0.1 ppm to about 30,000 ppm of a β-N-acetylglucosaminidase and for the concentration of the surfactant to be 0.1 to 60% by weight. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art as represented by Lant acknowledges a cleaning composition comprising at least 0.001 ppm of a DNase, at least 0.001 ppm of a β-N-acetylglucosaminidase, and 0.1 to 60% by weight of a surfactant system. Therefore, the cleaning composition of claims 1-3, 9, and 12 are unpatentable over the claims of the ‘789 application in view of Lant. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of co-pending Application No. 
The claim of the ‘058 application recites (in relevant part) a detergent composition comprising a polypeptide having DNase activity, wherein the polypeptide has at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 13 (SEQ ID NO: 13 of the ‘058 application is identical to SEQ ID NO: 13 of this application).
The difference between the claim of the ‘058 application and the claims of this application is that the claim of the ‘058 application does not recite a hexosaminidase as recited in claims 1 and 12 of this application.  
The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24), wherein β-N-acetylglucosaminidase is a hexosaminidase. Lant discloses the DNase is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant system is present in an amount of 0.1 to 60% by weight of the composition (sentence bridging pp. 7-8). 
Regarding claim 12, in addition to the disclosures noted above, Lant further discloses the cleaning composition is in the form of a liquid (p. 1, lines 32-33) and is encapsulated in a pouch (p. 41, lines 19-20). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detergent 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 17, and 20 of co-pending Application No. 16/500,423 (‘423 application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘423 application recite (in relevant part) a cleaning composition comprising a DNase, a subtilisin protease and at least one cleaning component, 
wherein the DNase comprises one or both of the motif(s) [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 73) or ASXNRSKG (SEQ ID NO: 74) and has at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 13, and 
the subtilisin protease has at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 86 (claim 1); 

wherein the cleaning component is selected from surfactants, preferably anionic and/or nonionic, builders and bleach components (claim 17). 
Claim 20 of the ‘423 application recites a kit intended for deep cleaning, wherein the kit comprises a cleaning composition according to claim 1.
The difference between the claim of the ‘423 application and the claims of this application is that the claims of the ‘423 application do not recite a hexosaminidase as recited in claims 1 and 12 of this application.  
The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24), wherein β-N-acetylglucosaminidase is a hexosaminidase. Lant discloses the DNase is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant system is present in an amount of 0.1 to 60% by weight of the composition (sentence bridging pp. 7-8). 
Regarding claim 12, in addition to the disclosures noted above, Lant further discloses the cleaning composition is in the form of a liquid (p. 1, lines 32-33) and is encapsulated in a pouch (p. 41, lines 19-20). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 12 of co-pending Application No. 16/500,420 (‘420 application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘420 application recite (in relevant part) a cleaning composition comprising a DNase, a RNase, and a cleaning component (claim 1); 
wherein the DNase comprises a polypeptide having at least 60% sequence identity to the amino acid sequence shown in SEQ ID NO: 13 (SEQ ID NO: 13 of the ‘420 application is identical to SEQ ID NO: 13 of this application); 
wherein the amount of DNase in the composition is from 0.01 to 1000 ppm (claim 12); and 

Claim 16 of the ‘420 application recites a kit intended for deep cleaning, wherein the kit comprises a solution of an enzyme mixture comprising a DNase, a RNase, and optionally a protease. 
The difference between the claims of the ‘420 application and the claims of this application is that the claims of the ‘420 application do not recite a hexosaminidase as recited in claims 1 and 12 of this application.  
The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24), wherein β-N-acetylglucosaminidase is a hexosaminidase. Lant discloses the DNase is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant system is present in an amount of 0.1 to 60% by weight of the composition (sentence bridging pp. 7-8). 
Regarding claim 12, in addition to the disclosures noted above, Lant further discloses the cleaning composition is in the form of a liquid (p. 1, lines 32-33) and is encapsulated in a pouch (p. 41, lines 19-20). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning composition of the claims of the ‘420 application to include at least 0.01 ppm of a β-N-
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of co-pending Application No. 16/500,425 (‘425 application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘425 application recite (in relevant part) a cleaning composition comprising a DNase, a GH39 glycosyl hydrolase, and a cleaning component, wherein the DNase has at least 95% sequence identity to the amino acid sequence shown in SEQ ID NO: 13 (SEQ ID NO: 13 of the ‘425 application is identical to SEQ ID NO: 13 of this application) (claim 1); 
wherein the amount of DNase in the composition is from 0.01 to 1000 ppm (claim 11); and 
wherein the cleaning component is selected from surfactants, builders and bleach components (claim 12). 

The difference between the claims of the ‘425 application and the claims of this application is that the claims of the ‘425 application do not recite a hexosaminidase as recited in claims 1 and 12 of this application.  
The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24), wherein β-N-acetylglucosaminidase is a hexosaminidase. Lant discloses the DNase is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant system is present in an amount of 0.1 to 60% by weight of the composition (sentence bridging pp. 7-8). 
Regarding claim 12, in addition to the disclosures noted above, Lant further discloses the cleaning composition is in the form of a liquid (p. 1, lines 32-33) and is encapsulated in a pouch (p. 41, lines 19-20). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning composition of the claims of the ‘425 application to include at least 0.01 ppm of a β-N-acetylglucosaminidase and for the concentration of the surfactant to be 0.1 to 60% by 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, 21, and 28 of co-pending Application No. 16/957,436 (‘436 application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘436 application recite (in relevant part) contacting a textile with an enzyme (claim 16); 
wherein the enzyme is a DNase (claim 18); 
wherein the DNase is a polypeptide having at least 80% of sequence identity with SEQ ID NO: 13 (SEQ ID NO: 13 of the ‘425 application is identical to SEQ ID NO: 13 of this application) (claim 21); and
wherein said cleaning composition comprises from about 0.1% to about 60% of surfactant (claim 28).

The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24), wherein β-N-acetylglucosaminidase is a hexosaminidase. Lant discloses the DNase is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant system is present in an amount of 0.1 to 60% by weight of the composition (sentence bridging pp. 7-8). 
Regarding claim 12, in addition to the disclosures noted above, Lant further discloses the cleaning composition is in the form of a liquid (p. 1, lines 32-33) and is encapsulated in a pouch (p. 41, lines 19-20). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning composition of the claims of the ‘436 application to include at least 0.01 ppm of a β-N-acetylglucosaminidase and to use at least 0.01 ppm of the DNase. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art as represented by Lant acknowledges a cleaning composition comprising at least 0.01 ppm of a DNase, at least 0.01 ppm of a β-N-acetylglucosaminidase, and 0.1 to 60% by weight of a surfactant system. Therefore, the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, and 8 of co-pending Application No. 16/985,302 (‘302 application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘302 application recite (in relevant part) a detergent composition comprising a variant of a DNase parent, wherein the variant comprises one or both motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 25) or ASXNRSKG (SEQ ID NO: 26), wherein the variant has a sequence identity to the polypeptide shown in SEQ ID NO: 1 of at least 80% and the variant has DNase activity (SEQ ID NO: 1 of the ‘302 application is identical to SEQ ID NO: 13 of this application) (claim 5); and
wherein the detergent composition is in the form of a compact or concentrated liquid (claim 8).
The differences between the claims of the ‘302 application and the claims of this application are that the claims of the ‘302 application do not recite 0.01 ppm and a hexosaminidase as recited in claims 1 and 12 of this application.  
The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24), wherein β-N-acetylglucosaminidase is a hexosaminidase. Lant i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant system is present in an amount of 0.1 to 60% by weight of the composition (sentence bridging pp. 7-8). 
Regarding claim 12, in addition to the disclosures noted above, Lant further discloses the cleaning composition is in the form of a liquid (p. 1, lines 32-33) and is encapsulated in a pouch (p. 41, lines 19-20). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detergent composition of the claims of the ‘302 application to include at least 0.01 ppm of a β-N-acetylglucosaminidase and to use at least 0.01 ppm of the DNase. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art as represented by Lant acknowledges a cleaning composition comprising at least 0.01 ppm of a DNase, at least 0.01 ppm of a β-N-acetylglucosaminidase, and 0.1 to 60% by weight of a surfactant system. Therefore, the cleaning composition of claims 1-3, 9, and 12 are unpatentable over the claims of the ‘302 application in view of Lant. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The claims of the ‘137 application recite (in relevant part) a composition comprising at least 0.002 ppm of a polypeptide having DNase activity, wherein the composition further comprises one or more polyol(s), optionally one or more enzyme, optionally one or more surfactant (claim 1); 
wherein the polypeptide having DNase activity comprises, consists essentially of or consists of the amino acid sequence of SEQ ID NO: 21 (claim 10) (SEQ ID NO: 21 of the ‘137 application is identical to SEQ ID NO: 13 of this application); and
wherein the composition is a detergent composition (claim 18).  
The differences between the claims of the ‘137 application and the claims of this application are that the claims of the ‘137 application do not recite a hexosaminidase as recited in claims 1 and 12 of this application.  
The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24), wherein β-N-acetylglucosaminidase is a hexosaminidase. Lant discloses the DNase is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant 
Regarding claim 12, in addition to the disclosures noted above, Lant further discloses the cleaning composition is in the form of a liquid (p. 1, lines 32-33) and is encapsulated in a pouch (p. 41, lines 19-20). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detergent composition of the claims of the ‘137 application to include at least 0.01 ppm of a β-N-acetylglucosaminidase. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art as represented by Lant acknowledges a cleaning composition comprising at least 0.01 ppm of a DNase, at least 0.01 ppm of a β-N-acetylglucosaminidase, and 0.1 to 60% by weight of a surfactant system. Therefore, the cleaning composition of claims 1-3, 9, and 12 are unpatentable over the claims of the ‘137 application in view of Lant. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of co-pending Application No. 16/306,048 (‘048 application) in view of Lant (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 32 of the ‘048 application recites (in relevant part) a wash liquor for laundering a textile, the wash liquor comprising an enzyme having DNase activity and 
The claims of the ‘048 application do not recite at least 0.01 ppm of DNase and hexosaminidase as recited in claim 1 of this application.  
The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24), wherein β-N-acetylglucosaminidase is a hexosaminidase. Lant discloses the DNase is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant system is present in an amount of 0.1 to 60% by weight of the composition (sentence bridging pp. 7-8). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recited wash liquor of the ‘048 application for the concentrations of DNase and hexosaminidase to be at least 0.01 ppm. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art – as represented by Lant – acknowledges a cleaning composition comprising at least 0.01 ppm of a DNase and a hexosaminidase. Therefore, the cleaning composition of claims 1, 9, and 12 of this application are unpatentable over the claim of the ‘048 application in view of Lant. 


Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of the ‘048 application in view of Lant (supra) as applied to claims 1, 9, and 12 above, and further in view of any one of Gjermansen1 (supra), Gjermansen2 (supra), Gori (supra), Beier1 (supra), Beier2 (supra), Ovejero (supra), or UniProt (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘048 application do not recite a DNase comprising one or both of the motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 73) and ASXNRSKG (SEQ ID NO: 74) or comprising an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 13.
The reference of Gjermansen1 teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 21 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 21 of Gjermansen), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 6, line 22; claims 9-10). 
The reference of Gjermansen2 teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 21 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 21 of Gjermansen), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 6, line 22; claims 9-10). 
Bacillus cibi DNase of SEQ ID NO: 6 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 6 of Gori), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 56, line 8). 
The reference of Beier1 teaches a parental DNase, Bacillus cibi DNase of SEQ ID NO: 1 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 1 of Beier1), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, lines 7-9; p. 5, line 2). 
The reference of Beier2 teaches a parental DNase, Bacillus cibi DNase of SEQ ID NO: 1 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 1 of Beier2), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, lines 7-9; p. 15, lines 8). 
The reference of Ovejero teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 13 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 13 of Ovejero), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, line 32; p. 5, line 8). 
The reference of UniProt teaches a Exiguobacterium sp. yc3 DNase, the amino acid sequence comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG and having 85% sequence identity to SEQ ID NO: 13 of this application (see Appendix).  
In view of the teachings of any one of Gjermansen1, Gjermansen2, Gori, Beier1, Beier2, Ovejero, or UniProt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the respective DNase in the cleaning composition of the claims of the ‘048 application. One would have been motivated to and would have had a reasonable expectation of success to do this 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, and 7 of co-pending Application No. 16/760,454 (‘454 application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘454 application recite (in relevant part):
A composition comprising at least 0.001 ppm of a polypeptide variant having hexosaminidase activity, wherein the polypeptide variant is a polypeptide having at least 90% sequence identity to the polypeptide of SEQ ID NO: 10 (claim 1) (SEQ ID NO: 10 of the ‘454 application is identical to SEQ ID NO: 98 of this application); 
wherein the polypeptide has β-N-acetylglucosaminidase activity (claim 2);
wherein the composition is a laundry or dishwashing composition (claim 6);  
wherein the composition further comprises up to 50 wt% of at least one surfactant (claim 7); and
wherein the cleaning composition is a liquid laundry detergent (claim 11). 

The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24), wherein β-N-acetylglucosaminidase is a hexosaminidase. Lant discloses the DNase is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant system is present in an amount of 0.1 to 60% by weight of the composition (sentence bridging pp. 7-8). 
Regarding claim 12, in addition to the disclosures noted above, Lant further discloses the cleaning composition is in the form of a liquid (p. 1, lines 32-33) and is encapsulated in a pouch (p. 41, lines 19-20). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning composition of the claims of the ‘454 application to include at least 0.01 ppm of a DNase. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art – as represented by Lant – acknowledges a cleaning composition comprising at least 0.01 ppm of a DNase, at least 0.01 ppm of a β-N-acetylglucosaminidase, and 0.1 to 60% by weight of a surfactant 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of the ‘454 application in view of Lant (supra) as applied to claims 1, 9, and 12 above, and further in view of any one of Gjermansen1 (supra), Gjermansen2 (supra), Gori (supra), Beier1 (supra), Beier2 (supra), Ovejero (supra), or UniProt (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘454 application do not recite a DNase comprising one or both of the motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 73) and ASXNRSKG (SEQ ID NO: 74) or comprising an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 13.
The reference of Gjermansen1 teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 21 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 21 of Gjermansen), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 6, line 22; claims 9-10). 
The reference of Gjermansen2 teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 21 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 21 of Gjermansen), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 6, line 22; claims 9-10). 
Bacillus cibi DNase of SEQ ID NO: 6 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 6 of Gori), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 56, line 8). 
The reference of Beier1 teaches a parental DNase, Bacillus cibi DNase of SEQ ID NO: 1 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 1 of Beier1), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, lines 7-9; p. 5, line 2). 
The reference of Beier2 teaches a parental DNase, Bacillus cibi DNase of SEQ ID NO: 1 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 1 of Beier2), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, lines 7-9; p. 15, lines 8). 
The reference of Ovejero teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 13 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 13 of Ovejero), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, line 32; p. 5, line 8). 
The reference of UniProt teaches a Exiguobacterium sp. yc3 DNase, the amino acid sequence comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG and having 85% sequence identity to SEQ ID NO: 13 of this application (see Appendix).  
In view of the teachings of Gjermansen1, Gjermansen2, Gori, Beier1, Beier2, Ovejero, or UniProt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the respective DNase in the cleaning composition of the claims of the ‘454 application. One would have been motivated to and would have had a reasonable expectation of success to do this 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 9 of co-pending Application No. 17/053,081 (‘081 application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 4 of the ‘081 application recite (in relevant part):
A composition comprising at least one DNase, at least one dispersin and at least one cleaning component(s) (claim 1); and
wherein the dispersin is a polypeptide having at least 80% sequence identity to the polypeptide of SEQ ID NO: 17 (claim 4) (SEQ ID NO: 17 of the ‘081 application is identical to SEQ ID NO: 98 of this application).
Claim 9 of the ‘081 application recites a kit intended for deep cleaning, wherein the kit comprises a solution of an enzyme mixture comprising a fungal DNase, and a dispersin.

The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24). Lant discloses the DNase is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant system is present in an amount of 0.1 to 60% by weight of the composition (sentence bridging pp. 7-8). 
Regarding claim 12, in addition to the disclosures noted above, Lant further discloses the cleaning composition is in the form of a liquid (p. 1, lines 32-33) and is encapsulated in a pouch (p. 41, lines 19-20). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning composition of the claims of the ‘081 application to use at least 0.01 ppm of the DNase and dispersin. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art – as represented by Lant – acknowledges a cleaning composition comprising at least 0.01 ppm of a DNase, at least 0.01 ppm of a hexosaminidase, and 0.1 to 60% by weight of a surfactant system. Therefore, the cleaning composition of claims 1, 9, and 12 are unpatentable over the claims of the ‘081 application in view of Lant. 


Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 9 of the ‘081 application in view of Lant (supra) as applied to claims 1, 9, and 12 above, and further in view of any one of Gjermansen1 (supra), Gjermansen2 (supra), Gori (supra), Beier1 (supra), Beier2 (supra), Ovejero (supra), or UniProt (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘081 application do not recite a DNase comprising one or both of the motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 73) and ASXNRSKG (SEQ ID NO: 74) or comprising an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 13.
The reference of Gjermansen1 teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 21 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 21 of Gjermansen), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 6, line 22; claims 9-10). 
The reference of Gjermansen2 teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 21 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 21 of Gjermansen), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 6, line 22; claims 9-10). 
Bacillus cibi DNase of SEQ ID NO: 6 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 6 of Gori), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 56, line 8). 
The reference of Beier1 teaches a parental DNase, Bacillus cibi DNase of SEQ ID NO: 1 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 1 of Beier1), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, lines 7-9; p. 5, line 2). 
The reference of Beier2 teaches a parental DNase, Bacillus cibi DNase of SEQ ID NO: 1 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 1 of Beier2), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, lines 7-9; p. 15, lines 8). 
The reference of Ovejero teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 13 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 13 of Ovejero), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, line 32; p. 5, line 8). 
The reference of UniProt teaches a Exiguobacterium sp. yc3 DNase, the amino acid sequence comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG and having 85% sequence identity to SEQ ID NO: 13 of this application (see Appendix).  
In view of the teachings of Gjermansen1, Gjermansen2, Gori, Beier1, Beier2, Ovejero, or UniProt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the respective DNase in the composition of the claims of the ‘081 application. One would have been motivated to and would have had a reasonable expectation of success to do this because Lant 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 17 of co-pending Application No. 17/053,371 (‘371 application) in view of Lant (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 11 of the ‘371 application recites (in relevant part) a cleaning composition comprising a dispersin, a protease and at least one cleaning component (claim 1); and
wherein the dispersin is a polypeptide having at least 80% sequence identity to the amino acid sequence shown in SEQ ID NO: 17 (claim 11).
Claim 16 of the ‘371 application recites a kit intended for deep cleaning, wherein the kit comprises a solution of an enzyme mixture comprising a dispersin and a protease.
Given that dispersin is a β-N-acetylglucosaminidase, the difference between the claims of the ‘371 application and the claims of this application is that the claims of the ‘371 application do not recite a DNase as recited in claims 1 and 12 of this application.  
i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8), and the surfactant system is present in an amount of 0.1 to 60% by weight of the composition (sentence bridging pp. 7-8). 
Regarding claim 12, in addition to the disclosures noted above, Lant further discloses the cleaning composition is in the form of a liquid (p. 1, lines 32-33) and is encapsulated in a pouch (p. 41, lines 19-20). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning composition of the claims of the ‘081 application to use at least 0.01 ppm of a DNase and dispersin. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art – as represented by Lant – acknowledges a cleaning composition comprising at least 0.01 ppm of a DNase, at least 0.01 ppm of a dispersin, and 0.1 to 60% by weight of a surfactant system. Therefore, the cleaning composition of claims 1, 9, and 12 is unpatentable over the claims of the ‘371 application in view of Lant. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

supra) as applied to claims 1, 9, and 12 above, and further in view of any one of Gjermansen1 (supra), Gjermansen2 (supra), Gori (supra), Beier1 (supra), Beier2 (supra), Ovejero (supra), or UniProt (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘371 application do not recite a DNase comprising one or both of the motifs [D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 73) and ASXNRSKG (SEQ ID NO: 74) or comprising an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 13.
The reference of Gjermansen1 teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 21 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 21 of Gjermansen), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 6, line 22; claims 9-10). 
The reference of Gjermansen2 teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 21 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 21 of Gjermansen), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 6, line 22; claims 9-10). 
The reference of Gori teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 6 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 6 of Gori), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 56, line 8). 
The reference of Beier1 teaches a parental DNase, Bacillus cibi DNase of SEQ ID NO: 1 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 1 of Beier1), 
The reference of Beier2 teaches a parental DNase, Bacillus cibi DNase of SEQ ID NO: 1 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 1 of Beier2), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, lines 7-9; p. 15, lines 8). 
The reference of Ovejero teaches a DNase, Bacillus cibi DNase of SEQ ID NO: 13 (SEQ ID NO: 98 of this application comprises SEQ ID NO: 13 of Ovejero), comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG (p. 2, line 32; p. 5, line 8). 
The reference of UniProt teaches a Exiguobacterium sp. yc3 DNase, the amino acid sequence comprising the motifs [D/M/L][S/T]GYSR[D/N] and ASXNRSKG and having 85% sequence identity to SEQ ID NO: 13 of this application (see Appendix).  
In view of the teachings of Gjermansen1, Gjermansen2, Gori, Beier1, Beier2, Ovejero, or UniProt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the respective DNase in the cleaning composition of the claims of the ‘371 application. One would have been motivated to and would have had a reasonable expectation of success to do this because Lant discloses a cleaning composition comprising a DNase, a β-N-acetylglucosaminidase, and each of Gjermansen1, Gjermansen2, Gori, Beier1, Beier2, Ovejero, or UniProt teaches a DNase. Therefore, the cleaning composition of claims 2 and 3 of this application are unpatentable over the claims of the ‘371 application in view 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11, 17, and 18 of co-pending Application No. 17/053,080 (‘080 application) in view of Lant (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 5, and 11 of the ‘080 application recite (in relevant part) a cleaning composition comprising a DNase, a hexosaminidase, and a cleaning component, wherein the hexosaminidase is selected among polypeptides which in addition to having hexosaminidase activity, comprises the motifs GXDE (SEQ ID NO 90), [EQ][NRSHA][YVFL][AGSTC][IVLF][EAQYN][SN] (SEQ ID NO: 91), and [VLIM][LIV]G[GAV]DE[V][PSA] (SEQ ID NO: 92); and one of the motifs D[IV]AR[TK] (SEQ ID NO: 93) and [GK]A[IL][IL][KSR][LQ]L (SEQ ID NO: 94) (claim 1); 
wherein the DNase has at least 80% sequence identity to the amino acid sequence shown in SEQ ID NO 13 (claim 5) (SEQ ID NO: 13 of the ‘080 application is identical to SEQ ID NO: 13 of this application); and
wherein the amount of DNase in the composition is from 0.01 to 1000 ppm and the amount of hexosaminidase is from 0.01 to 1000 ppm (claim 11).
Claim 17 of the ‘080 application recites a kit intended for deep cleaning, wherein the kit comprises a solution of an enzyme mixture comprising a DNase and a 
The claims of the ‘080 application do not recite at least 0.01 ppm of DNase and hexosaminidase as recited in claim 1 of this application.  
The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24), wherein β-N-acetylglucosaminidase is a hexosaminidase. Lant discloses the DNase is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning composition of the claims of the ‘080 application for the concentrations of DNase and hexosaminidase to be at least 0.01 ppm. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art – as represented by Lant – acknowledges a cleaning composition comprising at least 0.01 ppm of a DNase and a hexosaminidase. Therefore, the cleaning composition of claims 1-3, 9, and 12 of this application are unpatentable over the claims of the ‘080 application in view of Lant. 


Claims 1-3, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, and 14 of co-pending Application No. 17/273,397 (‘397 application) in view of Lant (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 3, and 9 of the ‘397 application recite (in relevant part) a cleaning composition comprising: 
a) a DNase, a hexosaminidase, and a glycosyl hydrolase classified as Glyco_hydro_114 hydrolase; or 
b) a DNase, a hexosaminidase, and an RNase; and a cleaning component (claim 1); 
wherein the DNase is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 13 (SEQ ID NO: 13 of the ‘397 application is identical to SEQ ID NO: 13 of this application) (claim 3); and 
wherein the hexosaminidase is a polypeptide having at least 80% sequence identity to the polypeptide shown in SEQ ID NO: 98 (SEQ ID NO: 98 of the ‘397 application is identical to SEQ ID NO: 98 of this application) (claim 9).
Claim 14 of the ‘397 application recites a kit intended for cleaning, wherein the kit comprises a solution of an enzyme mixture comprising a DNase, a hexosaminidase and a glycosyl hydrolase classified as Glyco_hydro_114 hydrolase, or the kit comprises a solution of an enzyme mixture comprising a DNase, a hexosaminidase and an RNase.

The reference of Lant discloses a cleaning composition comprising a DNase, a surfactant system, and a β-N-acetylglucosaminidase (p. 1, line 25 to p. 2, line 5; p. 4, lines 7-15; p. 4, line 24), wherein β-N-acetylglucosaminidase is a hexosaminidase. Lant discloses the DNase is present in an amount of 0.00001% to about 3% by weight of the composition (i.e., 0.1 ppm to about 30,000 ppm) (p. 10, lines 7-8), the β-N-acetylglucosaminidase is present in an amount of 0.00001% to about 2% by weight of the composition (i.e., 0.1 ppm to about 20,000 ppm) (p. 10, lines 7-8). 
In view of Lant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning composition of the claims of the ‘397 application for the concentrations of DNase and hexosaminidase to be at least 0.01 ppm. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art – as represented by Lant – acknowledges a cleaning composition comprising at least 0.01 ppm of a DNase and a hexosaminidase. Therefore, the cleaning composition of claims 1-3, 9, and 12 of this application are unpatentable over the claims of the ‘397 application in view of Lant. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The examiner has made an earnest attempt to identify those patents and/or co-pending applications for purposes of rejecting or provisionally rejecting the claims for e.g., cancel claims to preempt a statutory double patenting rejection and/or file a terminal disclaimer to preempt an obvious-type double patenting rejection or provisional rejection. Applicants’ cooperation in following steps 1) to 4) above is appreciated as this will allow the examiner to focus on more substantive issues in the examination of the instant application.  

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oehlenschlaeger et al. (WO 2017/186943 A1) discloses a composition comprising at least 0.001 ppm of a hexosaminidase (claim 1), wherein the hexosaminidase comprises the amino acid sequence of SEQ ID NO: 13 (claim 5), .

Conclusion
Status of the claims:
Claims 1-9, 12, and 13 are pending.
Claims 4-8 and 13 are withdrawn from consideration.
Claims 1-3, 9, and 12 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                 
APPENDIX

A0A0C5AGR7_9BACL
ID   A0A0C5AGR7_9BACL        Unreviewed;       210 AA.
AC   A0A0C5AGR7;
DT   29-APR-2015, integrated into UniProtKB/TrEMBL.
DT   29-APR-2015, sequence version 1.
DT   11-DEC-2019, entry version 8.
DE   SubName: Full=Deoxyribonuclease protein {ECO:0000313|EMBL:AJK28734.1};
OS   Exiguobacterium sp. yc3.
OC   Bacteria; Firmicutes; Bacilli; Bacillales;
OC   Bacillales Family XII. Incertae Sedis; Exiguobacterium;
OC   unclassified Exiguobacterium.
OX   NCBI_TaxID=1597970 {ECO:0000313|EMBL:AJK28734.1};
RN   [1] {ECO:0000313|EMBL:AJK28734.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=Yc3 {ECO:0000313|EMBL:AJK28734.1};
RA   Wang W., Xu D., Zhou H.;
RL   Submitted (JAN-2015) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KP406150; AJK28734.1; -; Genomic_DNA.
DR   InterPro; IPR011089; DUF1524.
DR   Pfam; PF07510; DUF1524; 1.
PE   4: Predicted;
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..28
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           29..210
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5002174571"
FT   DOMAIN          103..201
FT                   /note="DUF1524"
FT                   /evidence="ECO:0000259|Pfam:PF07510"
FT   REGION          152..171
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   210 AA;  22983 MW;  A72A1DD1C5190C5A CRC64;

  Query Match             85.2%;  Score 840;  DB 95;  Length 210;
  Best Local Similarity   84.0%;  
  Matches  152;  Conservative   16;  Mismatches   13;  Indels    0;  Gaps    0;

Qy          2 PPGTPSKSAAQSQLNALTVKTEGSMSGYSRDLFPHWISQGSGCDTRQVVLKRDADSYSGN 61
              | | |||: |||:||||||||| :|:|||||||||| |||||||||||||||||||| ||
Db         30 PSGIPSKATAQSELNALTVKTESTMTGYSRDLFPHWSSQGSGCDTRQVVLKRDADSYVGN 89

Qy         62 CPVTSGSWYSYYDGVTFTNPSDLDIDHIVPLAEAWRSGASSWTTSKRQDFANDLSGPQLI 121
              ||||||||||||||:||||||||||||:||||||||||||||||: || |||||:|||||
Db         90 CPVTSGSWYSYYDGLTFTNPSDLDIDHVVPLAEAWRSGASSWTTTTRQAFANDLNGPQLI 149

Qy        122 AVSASTNRSKGDQDPSTWQPPRSGAACGYSKWWISTKYKWGLSLQSSEKTALQGMLNSCS 181
              |||||:||||||||||||:| |:||:| ||| ||:|| :|||||||||||||| |||:|:
Db        150 AVSASSNRSKGDQDPSTWKPTRTGASCAYSKMWINTKSRWGLSLQSSEKTALQTMLNTCT 209

Qy        182 Y 182
              |
Db        210 Y 210